
	

113 SRES 42 IS: Authorizing expenditures by the Committee on Armed Services.
U.S. Senate
2013-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 42
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2013
			Mr. Levin, from the
			 Committee on Armed Services, reported the following original resolution; which
			 was referred to the Committee on Rules
			 and Administration
		
		RESOLUTION
		Authorizing expenditures by the Committee
		  on Armed Services.
	
	
		That, in carrying out its powers, duties,
			 and functions under the Standing Rules of the Senate, in accordance with its
			 jurisdiction under rule XXV of such rules, including holding hearings,
			 reporting such hearings, and making investigations as authorized by paragraphs
			 1 and 8 of rule XXVI of the Standing Rules of the Senate, the Committee on
			 Armed Services is authorized from March 1, 2013, through September 30, 2013, in
			 its discretion (1) to make expenditures from the contingent fund of the Senate,
			 (2) to employ personnel, and (3) with the prior consent of the Government
			 department or agency concerned and the Committee on Rules and Administration,
			 to use on a reimbursable or non-reimbursable basis the services of personnel of
			 any such department or agency.
		2.The expenses of the committee for the
			 period March 1, 2013, through September 30, 2013, under this resolution shall
			 not exceed $4,179,885, of which amount—
			(1)not to exceed
			 $75,000 may be expended for the procurement of the services of individual
			 consultants, or organizations thereof (as authorized by section 202(i) of the
			 Legislative Reorganization Act of 1946), as amended; and
			(2)not to exceed
			 $30,000 may be expended for the training of the professional staff of such
			 committee (under procedures specified by section 202(j) of the Legislative
			 Reorganization Act of 1946).
			3.Expenses of the committee under this
			 resolution shall be paid from the contingent fund of the Senate upon vouchers
			 approved by the chairman of the committee, except that vouchers shall not be
			 required (1) for the disbursement of salaries of employees paid at an annual
			 rate, or (2) for the payment of telecommunications provided by the Office of
			 the Sergeant at Arms and Doorkeeper, United States Senate, or (3) for the
			 payment of stationery supplies purchased through the Keeper of the Stationery,
			 United States Senate, or (4) for payments to the Postmaster, United States
			 Senate, or (5) for the payment of metered charges on copying equipment provided
			 by the Office of the Sergeant at Arms and Doorkeeper, United States Senate, or
			 (6) for the payment of Senate Recording and Photographic Services, or (7) for
			 payment of franked and mass mail costs by the Sergeant at Arms and Doorkeeper,
			 United States Senate.
		4.There are authorized such sums as may be
			 necessary for agency contributions related to the compensation of employees of
			 the committee from March 1, 2013, through September 30, 2013, to be paid from
			 the Appropriations account for Expenses of Inquiries and
			 Investigations.
		
